IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50128
                         Conference Calendar
                          __________________



DAMON H. DOWNS,

                                        Petitioner-Appellant.




                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-94-CV-386
                        - - - - - - - - - -
                           June 27, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Damon H. Downs's application for a certificate of probable

cause (CPC) is denied because a CPC is not necessary for a

challenge to the execution of a federal sentence.        See Fed. R.

App. P. 22(b).    Downs's motion for leave to proceed on appeal in

forma pauperis (IFP) is denied because he has not indicated how

the federal government has any involvement in his continuation in

state custody.     United States v. Garcia-Gutierrez, 835 F.2d 585,

587 (5th Cir. 1988); Scott v. United States, 434 F.2d 11, 21 (5th


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50128
                                -2-


Cir. 1970); see Carson v. Polley, 689 F.2d 562, 586 (5th Cir.

1982).   Downs's appeal is frivolous and is dismissed as such.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th

Cir. R. 42.2.

     CPC DENIED, IFP DENIED, APPEAL DISMISSED.